Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 10/02/2019 in which Claims 1-14 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/02/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KATOU U.S. patent 20160236653 A1, in view Nix U.S. patent 20150143125 A1.
As to claim 1, KATOU teaches a vehicle comprising: at least one memory configured to store at least one default Instruction Structure Key (ISK), a generated ISK, and a pin code of the vehicle; and  5at least one processor (KATOU Pa. [0059]) [the electronic key 20 both use the first code unique to the BCM 10 and the second code unique to the electronic key 20, and generate the secret key according to the common first cryptographic algorithm. FIG. 6 is a schematic diagram illustrating an example of secret key generation by the BCM 10 and electronic key 20 according to the first embodiment], determine the generated ISK as an encryption key for encryption communication of the vehicle (KATOU Pa. [0060]) [hen the secret key is generated by the vehicle-side secret key generation portion 155, the vehicle-side first encryptor 156 encrypts a predetermined code for verification (hereinafter referred to as a first verification code) by using the secret key generated by the vehicle-side secret key generation portion 155. The vehicle-side first transmission processor 151 transmits the first verification code and data obtained by encrypting the first verification code (hereinafter referred to as a first encrypted data) through the LF band electrical wave (t15). The key-side first reception]
It is noted that KATOU does not appear explicitly disclose wherein the at least one default ISK comprises a first default ISK and a second default ISK; and wherein the at least one processor is configured to: generate a random number using the first default ISK;  10receive the second default ISK encrypted with the generated ISK generated based on the pin code; and when the generated random number and a random number corresponding to the second default ISK are the same.
However, Nix discloses wherein the at least one default ISK comprises a first default ISK and a second default ISK (NIX Pa. [0070]) [module 112 can generate a key pair comprising a module private key 112 (read first default ISK) and a module public key 111 (read second default ISK)]; and wherein the at least one processor is configured to: generate a random number using the first default ISK (NIX Pa. [0108]) [uses a random number generator 128 to generate a random number 128a (illustrated in FIG. 1d) for input into cryptographic algorithms 141, and the seed 128b in random number generator 128 could utilize data from a sensor 101f in order to generate a random number 128a with high entropy in the creation of symmetric key 127]; 10receive the second default ISK encrypted with the generated ISK generated based on the pin code (NIX Pa. [0113]) [ii) encrypting data using public keys]; and when the generated random number and a random number corresponding to the second default ISK are the same (NIX Pa. [0028]) [A server associated with the mobile network operator can use the received key K module token, the set of cryptographic parameters, and the key derivation function in order to derive the same second key K. The second key K derived by the module can be recorded in the eUICC profile for the wireless network], 
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by NIX to the vehicle control system of KATOU would have yield predictable results and resulted in an improved system, namely, a system that would provide a module that can securely and efficiently derive keys for communicating with a server and a wireless network, including shared secret keys and key pairs for use with public key infrastructure (PKI). (NIX Pa. [0006])

As to claim 8, claim 8 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

Allowable Subject Matter
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491